         Case 1:20-mj-02568-MBB Document 2-1 Filed 10/15/20 Page 1 of 5




                     AFFIDAVIT IN SUPPORT OF PROBABLE CAUSE

       I, Christopher F. Scott, a Special Agent with the Bureau of Alcohol, Tobacco, Firearms,

and Explosives, having been duly sworn, state:

                                        INTRODUCTION

       I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and Explosives

(“ATF”) and have been so employed since 2002. I am currently assigned to the Bridgewater,

Massachusetts Field Office. I have previously been assigned to Field Offices in Fresno, California

and Norfolk, Virginia. As a Special Agent for ATF, some of my duties include the investigation

of firearms possession by prohibited persons and firearms and narcotics trafficking. As an ATF

Special Agent I have participated in and conducted dozens of investigations involving firearm

trafficking and possession of firearms by persons including felons, gang members, parolees,

narcotics users and narcotics and firearms traffickers. Through my law enforcement training,

participating in undercover purchases of firearms, surveillance of firearms traffickers, interviews

of suspects, and participating in search warrants and Title III electronic surveillances, I am familiar

with the methods that are most commonly used by unlawful firearms traffickers and people dealing

in firearms without a Federal Firearms License. Based on my training and experience as an ATF

Special Agent, I am familiar with the federal firearms and narcotics laws.

       This affidavit is submitted in connection with an application for a criminal complaint

charging Victor MORALES with being a Felon in Possession of a Firearm and Ammunition, in

violation of 18 U.S.C. § 922(g)(1).

       The statements contained in this affidavit are based on my own investigation and on

documents and information provided to me by fellow agents and task force officers of the ATF,

Officers and Detectives with the New Bedford Police Department, and/or laboratory certifications
         Case 1:20-mj-02568-MBB Document 2-1 Filed 10/15/20 Page 2 of 5



and reports. This affidavit is submitted for the limited purpose of establishing probable cause and

therefore does not set forth all of the information that I, and other law enforcement personnel,

have obtained during the course of this investigation.

                                      PROBABLE CAUSE


       In July 2020, New Bedford Police Narcotics Detective, Kevin Barbosa, received

information that Victor MORALES was selling fentanyl from the apartment he shared with

PERSON 1 in New Bedford. Detective Barbosa subsequently performed surveillance on the

apartment and observed MORALES coming and going from the residence. Utility services were

connected to the apartment in the name of PERSON 1, whose vehicle was also observed parked in

the driveway. Utilizing a Confidential Informant (CI), who is registered with the New Bedford

Police Department, a controlled purchase of fentanyl was also conducted from MORALES within

his apartment.    This CI has provided information previously to the New Bedford Police

Department that has resulted in a state search warrants, the seizure of fentanyl and an arrest.

       On July 20, 2020, Detective Barbosa, along with other Detectives from the New Bedford

Police Narcotics Unit, initiated surveillance at MORALES’ apartment in preparation for executing

a state search warrant on the apartment and on MORALES himself. MORALES was shortly

observed exiting his apartment and getting into PERSON 1’s vehicle. Detectives followed and

stopped MORALES. As Detectives approached him from the driver side, MORALES was

observed frantically placing his hands down his pants as he leaned back in the driver seat.

MORALES refused to open his driver window so Detectives were forced to break it in order to

remove MORALES from the car. MORALES was detained and read his Miranda rights.

       Detectives then took Morales back to his apartment and knocked on his door. They were

greeted by 4 other individuals. Detectives brought MORALES into the apartment and the search

                                                 2
            Case 1:20-mj-02568-MBB Document 2-1 Filed 10/15/20 Page 3 of 5



commenced. Detective Jean Lopez performed a limited strip search of MORALES and found 3

baggies of suspected fentanyl within MORALES’ pants/underwear. These baggies were later

weighed at the New Bedford Police Headquarters and the result was approximately 9 grams. A

sample of the powder contained within one of the baggies field tested positive for the presence of

fentanyl.

       Detective Jordan DaSilva recovered a Colt, MK IV Mustang, .380 caliber pistol, s/n

MU29193, loaded with six rounds of ammunition, inside a bag in a drawer of MORALES’ night

stand. An additional 6 loose rounds were also found inside the bag, in a black sock. Additionally,

within the same bedroom was paperwork from the Massachusetts Parole Board, bearing Victor

MORALES’ name.

       Additional evidence of drug trafficking was found within the apartment, including digital

scales, plastic baggies, and cutting agent.

       Later on at the New Bedford Police Headquarters, post Miranda warnings, a videotaped

interview was conducted regarding the evidence seized at MORALES’ home and from his person.

MORALES subsequently confessed to possession of the firearm and the narcotics. I reviewed the

videotaped confession and noted that MORALES described the firearm as a “.380 Mustang”.

MORALES told detectives that he found the firearm and has owned it for approximately one year.

MORALES also described the narcotics found on him as “9 grams of suspected to be heroin”.



                                PRIOR FELONY CONVICTION

       A review of certified court records revealed that MORALES has previously been convicted

of the following felony offenses, punishable by a term exceeding one year:

             x   Brockton District Court, Docket # 1615CR006511. MORALES pled guilty to



                                                3
         Case 1:20-mj-02568-MBB Document 2-1 Filed 10/15/20 Page 4 of 5



               possession with intent to distribute a Class A substance and was sentenced on

               12/15/16 to serve 6 months at the House of Correction.

           x   Taunton District Court, Docket # 1531CR002767. MORALES plead guilty to

               forgery of a check, possession of a counterfeit note, and uttering a false check. On

               3/10/16 he was sentenced to 2 years of probation which he subsequently violated

               and on 11/22/17 was sentenced to 2 years House of Correction.

           x   Plymouth District Court, Docket # 1659CR000751. MORALES pled guilty to

               possession with intent to distribute a Class B substance and his case was continued

               without a finding. On 1/5/17, this continuance was revoked and he was sentenced

               to 6 months in the House of Correction.


               INTERSTATE NEXUS OF FIREARMS AND AMMUNITON

       ATF Special Agent Patrick Briody, an Interstate Nexus Expert, has examined the Colt, MK

IV, .380 caliber pistol, as well as the 12 rounds of ammunition. It was determined that the Colt

pistol was manufactured in Connecticut. The 12 rounds of recovered ammunition were also

manufactured outside of Massachusetts. Therefore, both the firearm and ammunition have

affected interstate commerce and necessarily crossed state lines prior to being recovered in New

Bedford, MA. The Colt, MK IV, .380 caliber pistol, serial number MU29193 meets the federal

definition of firearm, and the 12 rounds of .380 caliber ammunition meets the federal definition of

ammunition.

                                        CONCLUSION

       Based on the information described above, there is probable cause to believe that, on July

20, 2020, MORALES:

           a. knowing that he had previously been convicted of a crime punishable by a term of

                                                4
        Case 1:20-mj-02568-MBB Document 2-1 Filed 10/15/20 Page 5 of 5



              imprisonment exceeding one year, did possess, in and affecting interstate

              commerce, a Colt, MK IV, .380 caliber pistol, serial number MU29193 and 12

              rounds of .380 caliber ammunition, in violation of Title 18, United States Code,

              Section 922 (g) (1) .



Signed electronically and sworn to via telephone in accordance with Federal Rule of Criminal

Procedure 4.1 on _________________

                                      _/s/ Christopher Scott __________________
                                      Special Agent Christopher Scott
                                      Bureau of Alcohol, Tobacco, Firearms and Explosives


Electronically subscribed and telephonically sworn to before me this ____________________


                                      _________________________________________
                                      Marianne B. Bowler
                                      UNITED STATES MAGISTRATE JUDGE




                                               5
